Citation Nr: 0030145	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left knee disability, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of T12-L1 fractures, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran served in active service from May 
1974 to November 1974. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to TDIU, 
this issue will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.   The veteran's left knee disability is characterized by 
left knee pain; decreased ability to ambulate; problems with 
squatting, bending, kneeling or standing for extended periods 
of time; range of motion from 0 to 110-140 degrees; minimal 
to moderate knee laxity; and moderate crepitus with range of 
motion.  However, the veteran's left knee disability is not 
characterized by ankylosis.

3.  The veteran's left knee disability is characterized by 
mild arthritic changes, believed to be traumatic in nature, 
with crepitus and subjective complaints of pain on motion. 

4.  The veteran complains of intermittent back pain nearly 
every day which radiates to the tail bone and interferes with 
his sleep.  However, he is able to lift up to 50 pounds with 
some pain and his range of motion is lateral flexion to 30 
degrees, posterior extension to 35 degrees, and anterior 
flexion to 90 degrees with moderate increase in paraspinal 
muscle spasm.  The veteran's overall limitation of motion of 
the back is not more than moderate in degree.  He also has x-
ray evidence of compression fracture of the spinal vertebrae.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 30 percent for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257, 5256, 5260, 
5261 (1999); Butts v. Brown, 5 Vet. App. 532 (1993)

2.  The criteria for a 10 percent disability evaluation for 
degenerative changes of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003, 5010 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  The criteria for an increased disability evaluation in 
excess of 30 percent for the residuals of T12-L1 fractures 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5285, 5292 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
including VA examinations in 1997, 1998 and 2000.  The 
veteran was also given the opportunity to present testimony 
during an appeal hearing, but declined it.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).

Generally, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Additionally, with respect to the musculoskeletal system, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (1999).

I.  Left Knee Disability.

In this case, in a November 1990 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for the residuals of a left knee injury under 
Diagnostic Code 5257, effective March 1990.  Subsequently, in 
a December 1995 rating decision, the veteran's award was 
increased to a 30 percent evaluation effective October 1994, 
which was subsequently temporarily increased to a 100 percent 
rating from September 1996 to the end of October 1996 due to 
a period of convalescence.  At present, he is seeking an 
increased rating in excess of 30 percent.

In this regard, Diagnostic Code 5257 provides the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for mild; 20 
percent for moderate; and 30 percent (the maximum allowed) 
for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  Since DC 5257 is not predicated on loss of 
range of motion, §§ 4.40 and 4.45 with respect to pain do not 
apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).

However, the VA General Counsel has held that an appellant 
who has both arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003.  See 
VAOPGCPREC 23-97.  For a knee disorder already rated under DC 
5257, a veteran would have additional disability justifying a 
separate rating if there was limitation of motion under DC 
5260 or DC 5261.  In this respect, the General Counsel stated 
that there would be no additional disability based on 
limitation of motion if the claimant did not at least meet 
the criteria for a zero-percent rating under DC 5260 or DC 
5261.  In addition, in an August 1998 opinion, the Acting 
General Counsel noted that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  It was also held that the provisions 
of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under DC 5003 or DC 5010.  See VAOPGCPREC 9-98.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  And, a 20 percent disability 
evaluation is assigned for each such major joint or group of 
minor joints affected by limitation of motion, if with 
additional occasional incapacitating exacerbations, also to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999). 

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

Furthermore, in addition to the rating criteria previously 
discussed, the Board deems appropriate consideration of the 
criteria established under Diagnostic Code 5256. See Butts v. 
Brown, 5 Vet. App. 532 (1993) (Implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).  Under Diagnostic Code 5256, favorable ankylosis of 
either knee warrants a 30 percent evaluation. Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  A 50 percent evaluation requires that the knee 
be fixed in flexion at an angle between 20 degrees and 45 
degrees.  And, a 60 percent evaluation requires extremely 
unfavorable ankylosis. Ankylosis is considered to be 
extremely unfavorable when the knee is fixed in flexion at an 
angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999).

With respect to the evidence of record, the evidence shows 
that the veteran has been treated by the VA and private 
health care providers for his left knee problems since the 
1990s.  Specifically, an October 1990 VA examination report 
indicates the veteran had a left knee with signs of severe 
ligamentous damage, anteromedial rotatory instability 
secondary to anterior cruciate and medial collateral ligament 
insufficiency.  And, a November 1992 VA spine examination 
report indicates the veteran's diagnosis was status post 
trauma of the left knee with open reduction and internal 
fixation, and had knee hardware and moderate knee disability.

During a July 1993 VA spine examination report shows the 
veteran presented evidence of knee crepitation with motion, 
had a range of motion from 0 to 120 degrees and presented x-
ray evidence of mild degree of degenerative arthritis with 
screws and staple.  Similar objective medical and x-ray 
findings were observed during an October 1993 examination at 
the Salt Lake City VA Medical Center (VAMC).  Additionally, a 
May 1995 VA joints examination report revealed the veteran 
had a total range of motion of the left knee of 135 degrees 
with 1/8th of an inch of laxity.  He had a negative 
McMurray's, had 2+ of crepitation subpatellary, and had 
atrophy of the left quadriceps with moderate to severe 
symptomatology intermittently with weather changes and 
strenuous activity.

A September 1995 statement from an unidentified private 
health care provider indicates the veteran reported 
progressive pain within the left knee, including nocturnal 
pain, decreased ability to ambulate, repeated giving out of 
the knee, recurrent effusion, and profound grinding under the 
kneecap in the lateral aspect with long days at work.  Upon 
examination of the left knee, he had markedly positive 
anterior drawer and Lachman's, 3+ pivot shift, and some pain 
upon varus to knee extension.  He also had marked 
patellofemoral crepitus and lateral joint line tenderness 
with motion.  Also, x-rays showed marked lateral compartment 
and patellofemoral loss of joint space, and hardware in place 
with some mild osteophytes within the knee.

A November 1995 VA joints examination report and radiology 
report revealed left knee range of motion of 0 to 113 
degrees, mildly positive drawer sign, and considerable medial 
and lateral instability of the knee joint and crepitation.  
Additionally, a September 1996 medical report from the St. 
Alphonsus Regional Medical Center indicates the veteran 
underwent a left knee diagnostic arthroscopy with debridement 
of loose osteochondral fragments and removal of retained left 
knee hardware.  Such procedure was also noted in a February 
1997 VA examination report.  However, A June 1997 report from 
Stan J. Walker, M.D., from ADA Orthopaedic indicated that 
recent x-rays had shown the veteran had progressive post 
traumatic arthritic changes within the left knee.  The 
veteran was noted to clearly have problems with squatting, 
bending, kneeling or standing for extended periods of time.  
A February 1997 notation from the ADA Orthopaedic indicated 
the veteran was limited to walking up to 2 hours with 20 
minute breaks in between; he was also asked to reduce the 
frequency of any squatting, kneeling, bending, twisting and 
stooping.

An October 1998 VA spine examination report showed the 
veteran reported he had increased pain over the prior two 
years, walked carefully due to feelings of instability, took 
pain relievers several times per week, had knee swelling 
which increased with walking, and had prior locking and 
popping of the knee.  Upon examination, he had a left knee 
range of motion from 0 to 110 degrees, minimal to moderate 
laxity of the collateral ligaments, moderate crepitus with 
range of motion, and no knee effusion or muscular 
defect/weakness of the lower leg.  Upon x-ray examination in 
October 1998, the veteran presented evidence of postoperative 
changes with an orthopedic staple in the medial femoral 
epicondyle, minimal amount of medial collateral ligament 
calcification, mild articular bony irregularity, and very 
small early marginal osteophytes in the medial compartment. 

Lastly, a February 2000 VA spine examination report noted 
patellar movement without crepitation, range of motion from 0 
to 140 degrees, subjective pain with range of motion testing, 
slight increase in the anterior displacement of the leg with 
the knee flexed to 90 degrees, and inability to do a full 
deep knee bend without objective pain.  And, upon x-ray 
examination in February 2000, the veteran presented evidence 
of partial calcification of the proximal medial collateral 
ligament and knee joint with mild degenerative changes. 

After a review of all the evidence, the Board finds that the 
veteran's left knee disability is characterized by left knee 
pain; decreased ability to ambulate; problems with squatting, 
bending, kneeling or standing for extended periods of time; 
range of motion from 0 to 110-140 degrees; minimal to 
moderate knee laxity; and moderate crepitus with range of 
motion.  Additionally, the veteran has presented evidence 
upon x-ray examination of arthritic changes of the left knee, 
noted to be post traumatic in private medical records. 

At present, the veteran's left knee disability is assigned a 
30 percent evaluation under Diagnostic Code 5257, which is 
the maximum rating allowed under this rating for severe 
recurrent subluxation and lateral instability.  Thus as the 
veteran is currently receiving the maximum rating allowed 
under this rating, an increased disability evaluation in 
excess of 30 percent is not feasible under Diagnostic Code 
5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
Similarly, the Board notes that the veteran's left knee range 
of motion is 0 to 110-140 degrees and that Diagnostic Code 
5260 assigns a 30 percent disability evaluation, which is the 
maximum allowed under this rating, where there is limitation 
of knee flexion to 15 degrees.  As such, an increased 
disability evaluation in excess of 30 percent can not be 
assigned under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  However, although Diagnostic 
Code 5261 allows for the assignment of an increased 
evaluation in excess of 30 percent, the evidence does not 
show that the veteran has limitation of left knee extension 
to 30 degrees.  As such, the preponderance of the evidence is 
against the assignment of an increased disability evaluation 
in excess of 30 percent for the veteran's left knee 
disability under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).

The Board has also evaluated the veteran's disability under 
Diagnostic Code 5256.  However, as the Board finds the 
veteran's left knee disability is not characterized by 
ankylosis, a rating in excess of 30 percent is not warranted 
under 5256.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
(1999); Butts v. Brown, 5 Vet. App. 532 (1993).

Finally, the Board finds that the medical records contain x-
ray evidence of degenerative arthritic changes, which were 
noted to be post traumatic in nature as per the June 1997 
report from Dr. Walker from ADA Orthopaedic.  As well, the 
evidence shows crepitus and subjective complaints of pain on 
motion.  As such, the preponderance of the evidence supports 
the award of a separate 10 percent rating for the veteran's 
left knee disability under Diagnostic Codes 5003, 5010, 
taking into account the previously discussed VA General 
Counsel opinions.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

II.  The Residuals of T12-L1 Fractures.

In a November 1990 rating decision, the veteran was granted 
service connection and a 20 percent evaluation for the 
residuals of T12-L1 fractures under Diagnostic Codes 5285 and 
5292, effective March 1990.  Subsequently, in a February 1999 
rating decision, the veteran's award was increased to a 30 
percent rating effective August 1998.  At present, the 
veteran is seeking an increased disability evaluation in 
excess of 30 percent.

In this regard, for an increased rating in excess of 30 
percent under Diagnostic Codes 5285 and/or 5292, the veteran 
must meet the criteria established under these Codes.  Under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999), a spine fracture injury, with cord involvement, 
resulting in the veteran being bedridden or requiring long 
leg braces, is rated 100 percent disabling.  When the spine 
fracture is without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is assigned.  In other cases, the residuals will be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Diagnostic Code 5292 evaluates a disability characterized by 
limitation of motion of the lumbar spine.  A 10 percent 
rating is warranted for limitation of motion of the lumbar 
spine which is slight in degree. A 20 percent rating is 
warranted for moderate limitation of motion.  And, a 40 
percent rating is warranted if the limitation of motion is 
severe.  See 38 C.F.R. § 4.71, Diagnostic Code 5292 (1999).  
The Board notes that, as the criteria under Diagnostic Code 
5292 are based on limitation of motion, the criteria 
encompass any limitations secondary to arthritis related to 
the service-connected disability.  In this respect, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

With respect to the evidence of record, the evidence shows 
the veteran has been treated for his back disability since 
the late 1980s to the present.  Specifically, records from 
Michael P. Naeve, M.D., dated from June 1989 to June 1990 
described the status of the veteran's back disability and the 
treatment he received for such disability.  An October 1990 
VA examination report indicated the veteran had severe 
vertebral compression fracture at T-12 with involvement over 
half of the height of the vertebral body, which was 
significant and frequently associated with spinal stenosis.  
He also had less severe compression at L2 with doubtful 
significant stenosis.  No neurological deficiencies were 
noted.

A November 1992 VA spine examination report reveals that the 
veteran did not have tenderness to percussion over the spine, 
had good range of motion without significant increase in 
perispinal muscle spasm, and was diagnosed as status post 
residual T12-L2 fractures with minimal disability.  And, a 
July 1993 VA spine examination report indicated the veteran 
had slight increase of kyphosis of the thoracic spine; full 
flexion, extension and side to side motion; normal motor 
function of the upper extremities and sensation.  X-rays 
taken during the July 1993 examination revealed more than 50 
percent compression of T12 and L2.

An August 1995 Magnetic Resonance Imaging (MRI) report from 
the St. Luke's Regional Medical Center showed 60 to 80 
percent compression fracture with anterior wedging in the 
12th thoracic and 2nd lumbar vertebral bodies, associated 
Schmorl's node in the superior endplate of the 12th thoracic 
vertebral body, mild to moderate spurring of the vertebral 
endplate most pronounced in the lower thoracic and upper 
lumbar area, and mild gibbous deformity but no narrowing of 
the spinal cord.  The veteran's diagnoses were compression 
fracture of the 12th thoracic and 2nd lumbar vertebral bodies, 
degenerative changes primarily at L2-3 and L5-S1 and mild-to-
moderate osteoarthritis.

A November 1995 VA joints examination report showed the 
veteran's range of motion was 86 degrees of flexion, 30 
degrees of extension with mild pain, 29 degrees of right 
lateral flexion, 30 degrees of left lateral flexion with 
pain, 29 degrees of rotations to the right, and 31 degrees of 
rotation to the left.  The report also showed that no 
deformities or loss of back muscle were noted on examination 
of the dorsal or lumbar spine, and that the veteran was 
diagnosed with fracture of lower thoracic and upper lumbar 
spine with mild impairment.  And, upon x-ray examination in 
November 1995, the veteran presented evidence of significant 
wedge deformities of L2 and T12, and well preserved disc 
heights with slight loss at L2 and L3.

A February 1997 VA examination report showed mild tenderness 
in the lower (lumbar) area with forward flexion to 110 
degrees, and left lateral flexion to 40 degrees, right 
lateral flexion to 45 degrees.  And, a May 1998 statement 
from a VA physician noted no apparent interval change from 
1990 to the present, and no evidence of spondylolisthesis.

An October 1998 VA radiology report showed evidence of old 
wedge compression deformity of T12-L2 with about 50 percent 
anterior loss of L2 height and somewhat greater loss of T12 
height.  An October 1998 VA examination report revealed the 
veteran complained of intermittent pain nearly every day, 
which radiated to the tail bone and interfered with the 
veteran's sleep.  He also reported that he needed to change 
positions frequently to prevent aggravation of his pain and 
that he was able to lift up to 50 pounds with some pain.  
Upon examination, the veteran did not have kyphosis, 
scoliosis, or gibbus.  His back was symmetrical with normal 
musculature, and did not have increased muscle spasms, but 
was tender to palpation of the sacrum and coccyx.  His range 
of motion was forward flexion to 70 degrees, backward 
extension to 30 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 29 degrees, and bilateral rotation to 
20 degrees.

A February 2000 examination report indicated that veteran was 
able to carry out straight leg raising to 90 degrees with 
either lower extremity with no subjective complain of pain.  
He was slightly tender to percussion over the lumbosacral 
area, and was able to walk on his tip toes and on his heels.  
His range of motion was lateral flexion to 30 degrees, 
posterior extension to 35 degrees, and anterior flexion to 90 
degrees with moderate increase in paraspinal muscle spasm.  
And, upon x-ray examination, the veteran presented evidence 
of disc height relatively well preserved with minor 
degenerative changes at the lower lumbar facets.  Minimal 
vertebral height loss was noted at T9, likely chronic.  
Lastly, a May 2000 statement from a VA physician indicates 
that the veteran's medical records were reviewed; that he had 
compression fracture of T12, L2, T9 and probable L1 due to 
his injury in 1989; and that his diagnoses had not changed 
for the prior 10 years.

After considering all of the pertinent evidence, the Board 
finds that the veteran's residuals of T12-L1 fractures have 
not resulted in more than moderate limitation of motion of 
the spine.  Although the October 1998 VA examination report 
shows the veteran complained of intermittent back pain nearly 
every day which radiates to the tail bone and interferes with 
his sleep, he is able to lift up to 50 pounds with some pain 
and his range of motion is lateral flexion to 30 degrees, 
posterior extension to 35 degrees, and anterior flexion to 90 
degrees with moderate increase in paraspinal muscle spasm, as 
per the February 2000 VA examination report discussed above.  
Overall, the limitation of motion demonstrated on the various 
examination reports discussed above was not more than 
moderate in degree.  The Board further finds that even taking 
into account the existence of additional limitation of 
function due to pain and flare-ups, there is no evidence of 
severe limitation of motion of the spine.  See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5290; DeLuca, supra.  The Board also notes that 
the evidence does not reflect the existence of lower 
extremity neurological deficits such as drop foot which might 
warrant a separate compensable rating. See Bierman v. Brown, 
6 Vet. App. 125, 131 (1994).  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 30 percent for the veteran's residuals of T12-L1 
fractures under Diagnostic Codes 5285 and 5292 are not met.  
Clearly, the current 30 percent rating for the low back 
disorder, which was arrived at by adding the 20 percent 
rating for moderate limitation of motion to the lumbar spine 
under Diagnostic Code 5292, and the 10 percent rating for 
demonstrable deformity of the vertebral bodies under 
Diagnostic Code 5285, contemplates the overall low back 
disability reflected by the medical record.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5285, 5292 (1999).

III.  Conclusion.

After reviewing the veteran's claims for increased 
evaluations, the Board finds that increased ratings on an 
extraschedular basis cannot be justified.  The Code of 
Federal Regulations, at 38 C.F.R. § 3.321(b) (1998), provides 
that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's left knee and lower back 
disabilities do not constitute "exceptional cases" as to 
allow for the assignment of extraschedular ratings.  The 
record does not show that the veteran's disabilities subject 
him to frequent periods of hospitalization.  And, although 
the veteran claims that he is currently unable to work due to 
his left knee and low back disabilities, the evidence simply 
does not show that such disabilities interfere with the 
veteran's employment to an extent greater than that which is 
contemplated by the assigned ratings, as discussed above.  
And, as is apparent from the foregoing discussion, it cannot 
be said that the schedular rating criteria are inadequate in 
this instance. 



ORDER

An evaluation in excess of 30 percent for the left knee 
disability is denied.

A separate 10 percent disability evaluation for the left knee 
arthritis is granted, subject to those provisions governing 
the payment of monetary benefits.  

An evaluation in excess of 30 percent for the residuals of 
T12-L1 fractures is denied.


REMAND

The Board finds that further development is necessary prior 
to final adjudication of the claim for TDIU.  In this 
respect, under VA laws and regulations, a total disability 
rating based upon individual unemployability may be assigned 
upon a showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999). Consideration may be given to a veteran's level 
of education, special training, and previous work experience, 
but the veteran's age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1999).  Factors to 
be considered are the veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1999).  In exceptional cases, an extra-schedular 
evaluation may be assigned on the basis of a showing of 
unemployability alone. See 38 C.F.R. § 4.16(b) (1999).

In this case, the veteran's service-connected disabilities 
consist of a left knee disability evaluated as 30 percent 
disabling, and the residuals of T12-L1 fractures evaluated as 
30 percent disabling.  Additionally, the Board has awarded 
the veteran, as above discussed, a separate 10 percent 
disability evaluation for the left knee arthritis.  In this 
regard, although the veteran's individual evaluations do not 
meet the criteria for a total disability evaluation under 
38 C.F.R. § 4.16(a) (1999), the Board finds that the 
veteran's combined disability evaluation must be 
recalculated, given the additional 10 percent evaluation 
assigned by the Board to the veteran's left knee disability, 
prior to final adjudication of the issue of entitlement to 
TDIU.

Additionally, the Board notes that the record contains 
various VA examination reports dated in 1995 and 1998 
indicating that the veteran was employed as a bench worker 
building fish finders, but had to quit his job in August 1998 
due to his concern for his health.  In this respect, an April 
1999 VA form 21-4192 (Request for Employment Information in 
Connection With Claim for Disability Benefits) completed by 
the veteran's former employer indicate that the veteran's 
back problems limited his ability to work with their lead 
weight pouring equipment, which required standing and pouring 
12 pounds of liquid lead all day, twisting, turning and 
bending.  An accident could have been possible, and the 
veteran quit in mid-to-late 1998. 

The Board finds that the present record does not contain 
sufficient medical information which would allow the Board to 
make an appropriate determination as to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  As 
such, the veteran's claim of entitlement to TDIU will be 
remanded to the RO for additional development.  See 38 
U.S.C.A. § 5107(a) (West 1991),

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
general examination in order to 
ascertain the nature and severity of the 
veteran's service connected 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The examiner should review 
all pertinent records in the veteran's 
claims files, and a copy of this REMAND 
prior to the examination.  Following a 
thorough evaluation, the examiner should 
render an opinion regarding the degree 
of functional impairment caused by the 
veteran's service connected disabilities 
with respect to his ability/inability to 
secure or follow a substantially gainful 
occupation, as defined under 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1999).  The 
complete rationale on which the 
examiner's opinions are based should be 
provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the examiner 
for review before and during the 
examination.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should re-calculate the 
veteran's combined disability rating as 
per 38 C.F.R. § 4.25, given the increase 
in the rating of the veteran's left knee 
disability assigned by the Board, as 
discussed above.  In addition, the RO 
should readjudicate the issues of 
entitlement to TDIU, taking into account 
any additional evidence and the veteran's 
level of education, special training, and 
previous work experience described in the 
September 1998 VA form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability).  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



